DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to applicant’s preliminary amendments filed on November 5, 2020.

Claims 10-29 are pending and new. Claims 1-9 have been cancelled.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "speed compensation" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 21 depends from claim 19,15 and claim 10, none of which recite speed compensation. 



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 10-17,19,22,24,25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Fukuda (US 2006/0132575).
Fukuda teaches unwinding a textile from a first reel, positioning it on a conveyor belt which has an adhesive support, digitally printing using ink jet printing with reactive dyes  (Figure 3, paragraph 0011, 0120,0131-0137). Fukuda teaches the adhesive support prevents deformation caused by ink and blurring of images. Fukuda teaches feeding the fabric from a wound roll onto a conveyor belt (speed compensation) and pressure and tension rollers apply the fabric to the adhesive surface (spreading) and that stretching fabric to make sure rate of strike and absorption are regulated to avoid bleeding (paragraphs 0031-0035,0109-0111). Fukuda teaches the printing is accomplished by an inkjet print head on a bar which spans the width of fabric and has multiple printing heads (Figure 3) and aqueous pre-treatment solutions (paragraph 0190) such as bleed prevention agents (ink fixing solution) and salts can be applied by soaking followed by squeezing with a mangle (0112-0114,0192) or by ink jet printing (paragraph 0112).. Fukuda further teach drying and winding the fabric on a second reel (paragraph 0036, figure 3). steaming dyed fabric followed by washing and drying fabric in a continuous mode (paragraphs 00169-0172, 0195). 
It would have been obvious to arrive at the instantly claimed invention by incorporating the unrolling, immersion in an ink fixing solution, adhering fabric  to the conveyor, digitally printing,  and washing equipment into the online methods of Fukuda since Fukuda teach these steps in the same sequence as advantageous for producing effectively printed fabrics which do not have dye bleed and are reproducible. Using multiple printing heads on bars would be obvious to produce desired designs of images. Fukuda does not teach the fabric being stopped during the conveyance during printing therefore the material is moving during printing. Nothing unobvious is seen in pre-treating the fabric with the ink fixing solution after unwinding from the first reel but before reaching the conveyor belt Fukuda teaches both pretreatment with ink fixing solutions and applying the fabric by adhesive to a conveyor belt and Fukuda teaches a continuous process. Doing the steps on a single apparatus in a continuous manner makes the process more streamlined and saves time. The container of the pre-treatment solution in which the fabric is soaked meets the claimed limitation of a tank and the squeezing process in the mangle meets the claimed limitation of eliminating excess ink-fixing solution from the fibers before digitally printing. 
Claims 20,21,23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Fukuda (US 2006/0132575) in view of Samii (US 2004/0179077) and Tschida (2003/0214554).
Fukuda is relied upon as set forth above.
Fukuda does not teach the compensating of conveyor and fabric speeds.
Samii teaches a method of advancing fabric that is to be inkjet printed into a printing system using motion synchronized belts (paragraph 0010,0092). Samii teaches a control system which unwinds the fabric to be printed from a roll and controls the speed of unwind and uptake of the fabric (paragraphs 0038-0039). Samii teaches a rod may be used to add additional back tension to the draped fabric and stretch it using a tension control subsystem and a belt may be used (paragraph 0046,0050-0051). Samii teaches the print system is notified by the fabric monitoring system how to print to avoid defects in fabric (paragraph 0072). Samii teaches the print heads are inserted in a print carriage which is a bar extending across the belt and controlled by a carriage sensor to minimize color variations (paragraphs 0090-0098, see Figure 18). Samii teach a dryer is used after
printing to post process the printed fabric (paragraph 0101). Samii teaches the monitoring and control occur continuously throughout printing indicating the process is continuous (paragraph 0053,0078,0100).
Tschida teaches in printing it is advantageous to use a continuously moving print media which provides better dot placement accuracy and that multiple rows of staggered print heads that span the print medium are effective at achieving the effect in a single pass of the print head across the paper (paragraphs 0046,0048,0058,0067, Table 1, 0091,0096). Tschida teach sensing the speed of the movement of the print medium (paragraph 0126) and timing printing of the appropriate nozzles (paragraph 0153-01 76).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Fukuda by controlling the speed of unwinding, of the belt and of the printing heads during continuous printing because Samii teach when sensor systems are used to control unwinding, advancement of the fabric and of the print heads, color variation can be controlled, defects in the fabric can be avoided and higher quality precise printing can be achieved. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Fukuda by using continuously moving print medium and rows of print heads as this is taught by Tschida to provide more accurate dot placement and significantly improved printing speed.

Claims 26,28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Fukuda (US 2006/0132575) in view of Kohlman (US 2005/0106355).
Fukuda is relied upon as set forth above. Fukuda does not teach pH stabilization compounds.
Kohlmann teaches that in migration limiting compositions applied to fabrics before inks to limit dye migration pH buffers are conventionally added to control the pH of the composition (paragraph 0386-0387).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Fukuda by incorporating pH stabilizers into the bleed prevention pretreatment before applying ink to the textile as Kohlmann teaches these are conventional additives added to dye migration limiting compositions to control the pH.

Claims 18 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Fukuda (US 2006/0132575) in view of Niwa (US 4,707,546).
Fukuda is relied upon as set forth above. 
Fukuda does not teach the steam pressure and time of treatment.
Niwa teaches that when printing fabrics with reactive dyes, steaming for 30 seconds to 10 minutes can be used to fix the dyes to the fabric (column 7, lines 52-65). Since no pressure change is mentioned this is atmospheric pressure. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Fukuda by fixing the dye in atmospheric pressure steam for 30-40 seconds as Niwa teaches this is advantageously performed after applying reactive dyes by printing methods to textile materials to fix the dyes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761